Warren E. Burger: We will resume arguments in the Untied States against Hopkins. Mr. McGrail you may proceed whenever you are ready.
Thomas H. McGrail: Mr. Chief Justice and may it please the Court. Yesterday, during my argument, I had pointed out that the fulcrum of federal employees of Article 2, Section 2 of the Constitution where there are two types of employees referred to and the two together cover all federal employees. One is those officers who are confirmed by the Senate and the other consists of all the remaining officers or officials or employees of the Federal Government and that constitutional provision authorizes Congress to delegate the power of employing those individuals to the Executive. Congress did that in Section 3101 and in doing so, limited those employees to persons who are paid out of appropriated funds and of course the Exchange Service Employees are not.
William H. Rehnquist: Well Mr. McGrail you are not suggesting that the only categories of people who can find the employment with the Federal Government are those who are appointed in conformity with the Appointments Clause, are you?
Thomas H. McGrail: I am arguing that only those who fall within that clause are properly in the category of federal employees or officials or inferior officers. Yes, I am Your Honor.
William H. Rehnquist: Certainly that is true, but when you go from inferior officers to just employees, there are a couple of old cases from this Court that talk about one man who was appointed by an assistant surgeon or something like that may say he is just an employee, he is not under the Appointments Clause at all?
Thomas H. McGrail: I am not familiar with that case Your Honor and I think it would appear to be in conflict with the Article 2, Section 2, and Butler case which we are now contending with, the limitations imposed by Butler, I submit is directed only to the Article 2, Section 2 employees. The Government argues that Section 2105 (c) indicates that Congress has extended the concept of federal employees to the Exchange Service and I pointed out yesterday that in addition to being contrary to Article 2, Section 2, that statutory provision does not do so, although it does in that provision in several others, apply certain principles which are generally applied to federal employees.
Byron R. White: That is all you really need to argue is just the statutory. If you win on that, you need --
Thomas H. McGrail: That is correct Mr. Justice White. If the respondent prevails on that, it ends the case.
Byron R. White: Only because then for purposes of the issue in this case, these people would not be employees?
Thomas H. McGrail: I am sorry Mr. Justice White, I am not --
Byron R. White: Well why would it end the case?
Thomas H. McGrail: It would end the case because the only reason why these employees would not have an enforceable contract of employment is because Butler said inferior officers or public officials do not have it. So if the Exchange Service employees are not in the category contemplated by Butler then there is a contract of employment which can be enforced and the 1970 Amendment to the Tucker Act would clearly apply.
Byron R. White: So there are cases which say that employees of the United States do not operate or they are not under a contract, it is not a contractual arrangement. If you are not an employee of the United States, the usual jurisprudence it that it is a contractual employment and that is what you argue?
Thomas H. McGrail: That is correct Your Honor.
Warren E. Burger: Other very important question in this case whether the 1970 Amendment granted rights with respect to employees or put it broadly people working for the government or whether it was intended to be limited to contractors with the government suppliers, is that not really a fulcrum of this case?
Thomas H. McGrail: Yes, it is also. The contention by the Government that the amendment was intended to apply only to suppliers is not supported by the legislative history. The Government asks or says there is no reference to PX employees in the legislative history. It so happens there is. There is no reference, however, in the Senate Report or the House Report or the debate to supply contractors, although the PX’s deal with billions of dollars a year in supplies which they sell at retail, there is no reference to any suppliers in the legislative history. Now, the reference to the employees in the legislative history is the Keetz case which is a very significant case and the Borden case, not just one employee case, but two of them. Congress in both reports said, there is a gap or a loophole in the course jurisdiction formed by Borden, Keetz, Pulaski, and Kyer. Two were employee cases; two were personal service cases. The Government suggests that Congress did not understand what those cases were about. I submit it is elemental and statutory construction that we assume Congress knew what it was doing and these bills came out of the Judiciary Committee composed of lawyers, and furthermore, Trial Judge Spector of the Court of Claims was a witness before the Committee on behalf of the American Bar Association. Mr. Spector was formerly Chairman of the Armed Service Board of Contract Appeals and is recognized as one of the leading authorities on federal contract and employee law, and he did refer to, in his statement presented to the Committee, he did refer to the employee situation. As a matter of fact, he pointed out there is a difference between PX employees who have a contract and regular federal employees. At the March 4, 1969 hearings at Page 10, he stated, regular civilian employees of the government, unlike those of non-appropriated fund activities are not employed by contract. Thus, he is saying to the Committee, PX employees have a contract, federal employees do not and he cited the Bouchea case which unfortunately is not cited in the briefs, but is cited at Page 10 of those hearings which was an employee of the PX who was fired or demoted and he went to the Armed Services Board of Contract Appeals, and they did not turn him down because he did not have a contract relationships. They turned him down because their jurisdiction is limited to contracts where there is a standard government disputes clause. Everyone recognized that there was a contract relationship. In the Keetz case which is one of the four cases that the Congress relied on in passing this legislation, the Government took the very strong position that Exchange Service Employees have contracts. It argued and I quote, “It is patently not true that the claim is not founded on contract.” It is patently not true the Government said at that time that the Exchange Service Employees’ relationship was not founded in contract. The Court of Claims picked that case up in this case, the Hopkins case below, and referred to the fact the Government has previously taken the position that they have contracts of employment and stated, we find it a bit ironic that in the instant case, the Government argues just the opposite. We can only assume that this inconsistency has occurred because the enactment of Public Law 91350 now grants jurisdiction for Exchange Contract Employees. We, the Court of Claims speaking in this case, we hold the Government’s contract area in Keetz to be correct and see no reason to change in the instant case. Why did Congress pass the 1970 Amendment? Because the Court of Claims in Borden, and Keetz and in Kyer said there is a harsh result here. These people have no Court to go to, and the Senate and House both said that is why we are passing this legislation.
Warren E. Burger: That is not correct. Those statements of the Court of Claims are entirely consistent with what the sponsor of the bill said in describing it as under the Tiding statements I am referring to where he said that this amendment will provide the contractors, the people who are selling goods and services to non-appropriated fund agencies, with the means of suit and remedy and omission. The sponsor of the bill say anything about employees, did he?
Thomas H. McGrail: No, he did not. The reference to employees is through the Keetz case and the Borden case and through Mr. Spector’s statement. But I think Mr. Justice Stevens in his comment yesterday may have pointed to the answer. Congress was aware that these employees had contracts,;it was aware that there were personal service contracts with the Exchange Service, and obviously was aware that there were billions of dollars of supply contracts. It did not isolate in its reports Supply Contracts. It just referred to contracts and contractors.
Warren E. Burger: What people, employees as having contracts Mr. McGrail?
Thomas H. McGrail: Not in respect to federal employees, but I think in respect to non-federal employees it is recognized or understood the language may not be contractual or legal contractual language, but I think that it is recognized at least by lawyers that the employer-employee relationship is clearly contractual what else can it be?
William H. Rehnquist: If your position is sustained here Mr. McGrail, mechanically I take it the Court of Claims would render a judgment, the treasury would pay the judgment, and then seek reimbursement from the exchange, just as it would with a third party contractor?
Thomas H. McGrail: That is correct, because that is what the 1970 Amendment directs in respect to all contracts.
John Paul Stevens: Mr. McGrail, I do not seem to be able to find the complaint in front of me. Does your complaint allege that there was a contract between your client or the decedent in the exchanges?
Thomas H. McGrail: Definitely it does Your Honor.
John Paul Stevens: And does it allege a breach of that contact?
Thomas H. McGrail: It alleges a breach of the contract and in the alternative it alleges breach of the regulations. Of course it was filed before Testan so there were alternatives here. One of which --
John Paul Stevens: Then you abandon in effect to regulation theory, you are just relying on the contract?
Thomas H. McGrail: That is correct Your Honor.
John Paul Stevens: The case was dismissed for lack of jurisdiction rather than for failure of the said claim, is that correct?
Thomas H. McGrail: That is correct Your Honor.
John Paul Stevens: And in the dismissal did the Court rely at all on anything outside the complaint, did it rely on there is an affidavit by somebody in the record I believe? What is the record before us, I just want to be sure, I know --
Thomas H. McGrail: There is no answer filed and of course no discovery and there is no record before the Court other than the fact the Government did submit what they have attached to their brief in this case, a Government paper that shows the positions held by the respondent at various times and the Government submits that for the proposition that the respondent was “appointed” to his position or he was a federal employee. There was nothing else in there record for the Court to rely on.
John Paul Stevens: You described the contract in any detail other than simply saying there was a contract. Is it oral or written or what is the character of the contract, can we tell from the complaint?
Thomas H. McGrail: No, the contract, I contend, is not a document that states contract of employment. The contract would be formed by the appointment papers which the employee, respondent, would have signed. The government -- the exchange Service had superimposed on themselves the same format that the Civil Service uses in respect to employees. So the same type of documents would exist, and I say those documents would constitute the written contract.
John Paul Stevens: What is the substance of the contract that you have alleged? Is it turntable at will or at is it for a fixed term or what is it? What do you claim the contract did?
Thomas H. McGrail: It is a contract whereby the Government agreed to pay this individual, permit him to work and not fire him except for cause, disability, inefficiency, and the contractor or the employee agreed to work, comply with the regulations and to do his job. He, I will concede, had the prerogative to withdraw at anytime which is not untypical of contracts which it is between management and labor and which are enforced.
John Paul Stevens: What are the papers which describe the Government’s contractual obligation? Are they the regulations that --
Thomas H. McGrail: These would be regulations and circulars, primarily the regulations plus the appointment to use that term. The Government uses the appointment papers.
John Paul Stevens: If there should be a hearing and the District Court should conclude after looking at all these papers that they do not constitute a contract then I take it you would lose, assuming that is right?
Thomas H. McGrail: Yes, but that would be a very unusual result because either these individual had a contract or he was a federal employee. I see no possible alliterative.
Potter Stewart: Do you think in other words that any and every employee except for a federal employee has a contract with his employer?
Thomas H. McGrail: Yes, Your Honor.
Potter Stewart: In private employment and in this argument as exchange employee?
Thomas H. McGrail: Yes, unless it is in the Government Butler type situation I see not alternative, but a contractual relationship.
Thurgood Marshall: (Inaudible) private industry?
Thomas H. McGrail: Yes, Your Honor.
Thurgood Marshall: Well, why do you need unions?
Thomas H. McGrail: Well, the unions of course provide a much greater force than the individual employee in contracting with the employer.
Thurgood Marshall: You need to negotiate a certain thing that is called a contract?
Thomas H. McGrail: That is right Your Honor.
Thurgood Marshall: But the individual does not?
Thomas H. McGrail: The individual, I submit Your Honor does negotiate when he asks for a job even a very simple job. Secretary comes in ask for a job --
Thurgood Marshall: Well in the non-union shop, everybody that is working has a contract?
Thomas H. McGrail: Yes, Your Honor.
Thurgood Marshall: And it is enforceable?
Thomas H. McGrail: Pardon?
Thurgood Marshall: It is “enforceable” because I would like to know the case?
Thomas H. McGrail: Well, Your Honor if there are terms to the contract specific performance is not available frequently if not always in respect to personal service contracts, but the contracts can be enforced if there is a breach by the employer.
Thurgood Marshall: This man is working as a bricklayer building the building. Now where is his contract? It is not in writing.
Thomas H. McGrail: If the contractor says to a bricklayer, I have a job out here. This is going to take one week and I agree that you can work for the full week and do that entire job for one week and if you do it properly you have a guarantee that you will work for one week and if --
Thurgood Marshall: Mine is the man says I want to hire you as a bricklayer. And I will pay you $8.50 an hour. That is all. Now, what are the terms of that contract?
Thomas H. McGrail: The terms you just stated, that is all it is Your Honor and there is nothing to be enforced there.
Thurgood Marshall: Fire him the next minute?
Thomas H. McGrail: That is right Your Honor.
Potter Stewart: It is terminable at will?
Thomas H. McGrail: It is terminable at will Your Honor, that contract, but we do not have a terminable at will contract here because the exchange service has said we will not fire you, unless you are inefficient, unless you are disabled, or unless we have a cause and the causes, various cause are as follows. Otherwise, we will not fire you. That is enforceable.
Thurgood Marshall: (Inaudible) words of contract at will it is not just a contract?
Thomas H. McGrail: Well, it is not a (Voice Overlap) but we do not have a contract at will here.
Potter Stewart: But if I may suggest in this question, the bricklayer case, if he does do an hour’s work of bricklaying he is entitled under that oral contract $8.50, if it is a satisfactory job of bricklaying and it is a contract to that extent, is it not?
Thomas H. McGrail: Yes, it is Your Honor.
Potter Stewart: Even though the employer might fire him after one hour?
Thomas H. McGrail: That is correct Your Honor.
Potter Stewart: And he might terminate the contract after an hour?
Thomas H. McGrail: Yes.
Warren E. Burger: (Inaudible) whether the 1970 Amendment alleges suing under the Tucker Act, even if you were correct on your composition about the contract, if the 1970 Amendment did not apply to employees, then that would be the end of the case too, would it not?
Thomas H. McGrail: Yes, it would Your Honor, but you see Congress was fully aware of the employee situation here when it passed this bill and has stated, there is one little loophole we want to close it. I say if there is any doubt as to whether these Exchange Service employees had a contract for basis; Congress here mandated that they did by treating them as they have over the years that Federal Government and the Courts have treated these employees as contractual. Congress was fully aware of that one when it passed this bill.
Byron R. White: Supposing jurisdiction, I suppose you would argue -- you stated the cause of action to --
Thomas H. McGrail: Yes, I am aware of Judge Skelton’s (ph) dissent and I --
Byron R. White: Well, Judge Skelton went to a great length to demonstrate his satisfaction that once the Exchange Service terminated his employment which he had a right to do without liability, all of his contract rights were also terminated?
Thomas H. McGrail: Yes, because Judge Skelton thought this was terminable at will and I respectfully consider, I believe that as incorrect.
Byron R. White: Let us assume it was terminable at will, let us just assume that for a moment, would the jurisdictional holding here be correct?
Thomas H. McGrail: No, I would say, it would not be correct, but when the case went back the Court of Claims, the Court of Claims would dismiss it because there was no contract to be enforced.
Byron R. White: You would say that the jurisdictional holding was correct, that it was correct?
Thomas H. McGrail: I say that --
Byron R. White: Do you still think it is a contract claim within the jurisdiction of the Court of Claims if the contract was terminable at will?
Thomas H. McGrail: That is correct Your Honor.
Byron R. White: And the claim was asserting something in in futoro?
Thomas H. McGrail: Yes, Your Honor. I have no problem with that at all.
Potter Stewart: But the terms of the contact could be decided on the trial on the merits?
Thomas H. McGrail: Yes Your Honor.
Potter Stewart: And as my brother White’s question suggest, Judge Skelton’s dissent was really directed more to the merits, was it not?
Thomas H. McGrail: That is correct, Your Honor.
John Paul Stevens: One other question. I assume, Mr. Justice Stewart asked about the bricklayer on a terminable at will situation, assume your man had a terminable at will contract, but did not get paid for the last week of his work, if there is no jurisdiction he would have no way of getting his back pay, would he?
Thomas H. McGrail: That is correct Your Honor.
John Paul Stevens: Unless by administrative process that gave it to him, assume they denied and had found he had not in fact worked as much he claimed, you would say as a matter of contract law he would be entitled to be paid and his jurisdiction of Court of Claims toward back pay?
Thomas H. McGrail: There is jurisdiction at the Court of --
John Paul Stevens: The Government’s position would say there is no jurisdiction. You are just out of luck?
Thomas H. McGrail: Yes, because they say that Butler applies and Exchange Service employees are federal employees contrary to the statute and contrary to the fact that throughout the history until this amendment the Government and Courts have treated these employees as contract employees and not federal. And Congress recognized this, was aware of this when it passed the 1970 Amendment and stated its strong positions that it wanted to close this gap formed by Keetz as completely as possible so there would be no opportunity and I now quote from the Senate report “which would ultimately serve to create additional loopholes through which clever defendants may ultimately retreat and to the anachronism of the governmental immunity that the bill seeks to eradicate.” The Congress was aware of the status of these employees as contractual and that is why -- and was aware of the supply contracts because a personal service contract as also and just refer generally to contracts and contractors, made no specific mention to any of them and as I said before there is nothing in the legislative history which addresses itself to the major contractors of these exchanges, the supply contractors. Thank you Mr. Chief Justice.
Warren E. Burger: Very well. Do you have anything further Mr. Reich?
Robert B. Reich: Just two points, may it please the Court. Respondent tells us that the terms and conditions of his employment in the Exchange Service derived from contract, but when asked to provide the basis for the contract or to provide the terms or the relations for the contract, he turns inevitably to the regulations governing employment in the Exchange Service. I would point out that these regulations not only were unilaterally changed during the course of respondent’s employment, but the very terms and conditions, the very regulations that respondent in his complaint before the Court of Claims asserted were violated or were breached were not enforced in effect at the commencements of his employment in 1958 with the Exchange Service. Therefore, the employment status of this employee like other Exchange Service employees really turns within or comes within the Butler principle and that principle does not turn upon labels as to who is or who is not a federal employee, because we know that for certain purposes, Exchange Service Employees are deemed federal employees. I pointed out yesterday that there are statutes in which Congress has expressly brought them within that definition for other purposes, they are outside that definite of federal employee. The term federal employee is not the touchstone. The question rather is whether under the Butler principal, the employment relationship with the government is derived entirely as here from regulations or statutes which must be capable of uniform or unilateral change as public policy requires. In traditional contract terminology, there would be no contract simply because there is no mutual obligation to be bound. In fact, even as between private parties an agreement such as this or such as respondent wants to create would --
Byron R. White: Would it be a claim in the Court of Claims that the plaintiff had worked for an exchange and had not been paid?
Robert B. Reich: That retroactive for that claim for money due --
Byron R. White: Back pay, somebody says you owe me some money for some work I did for you, is that a contractual claim?
Robert B. Reich: We would contend that that would no be. That would be exactly the same Mr. Justice White as any other employee of the government. Again, whether he is termed the federal employee or not, who merely asserted that he was entitled to back pay and if there is an express waiver of sovereign immunity then he is entitled to back pay or if the Back Pay Act applies.
Potter Stewart: Back pay is his pay? Pay for work done for which he has not been paid. That is Mr. Justice White’s question.
Robert B. Reich: But if the --
Potter Stewart: that is a contract claim, is it not?
Robert B. Reich: It would be a contract claim if this were between private parties. That is absolutely correct.
Byron R. White: Do you agree does this gentleman prevail if we were to conclude that Exchange Employees are not employees of the United States?
Robert B. Reich: If you were to conclude that their employment relationship was not of the sort that would come under Butler whether it be called --
Byron R. White: Is that not what the Court of Claims decided?
Robert B. Reich: The Court of Claims merely went by labels Mr. Justice, they --
Byron R. White: I know, but they decided there were not employees of United States?
Robert B. Reich: They said that they were not “federal employees,” but they did not analyze and what we emphasize, they should have done --
Byron R. White: Well, I suppose we apply the same label with analysis, they were not. [Laughter]
Robert B. Reich: With analysis if you decided that they were not government employees then the next question would be whether in 1970 Congress gave any express indication that it desired to expose the Public Treasury to the claims of these Exchange Service Employees because what we are trying to construe --
Byron R. White: They gave an indication that any contract claims with the exchanges could be sued on, that is what they said and then if you agree that a non-federal employee has a contract claim, why does it not cover it?
Robert B. Reich: Because there are a hundred thousand; there are two reasons Mr. Justice: First, there are a hundred thousand Exchange Service Employees. Whenever Congress had legislated with respect to them in the past and had done so directly. Secondly, because these employees are federal employees for certain purposes and are not for other purposes because there is at the very least that confusion --
Byron R. White: They are not even employees for purposes of Civil Service?
Robert B. Reich: No, but as I pointed out yesterday for the Congress expressly included them within the definition of Federal Employees for the Due Compensation Act, the prevailing wage rate, the Federal Employees Compensation Act, they are federal employees for the purpose of the Federal Tort Claims Act.
Byron R. White: You say that the amendment would have to indicate Congressional intention to include them much more clearly?
Robert B. Reich: Well certainly, I mean a waiver of sovereign immunity cannot be implied as this Court has repeatedly stated.
Warren E. Burger: If he was just an employee or a person engaged in that activity has no remedy if they do not give them his paycheck at the end of the pay period, which you say he does not have a remedy under the Tucker Act?
Robert B. Reich: He simply does not have a remedy under the Tucker Act for access to the Court of Claims since there must be --
John Paul Stevens: What is his remedy?
Robert B. Reich: Well, his remedy, he perhaps might have a remedy and again –- he might have remedy under -- if his allegation is that the Government has not subscribed properly to the regulations, governing employment, he might have a remedy under mandamus in the District Court or perhaps he would have a remedy under 1331. I am sorry.
Thurgood Marshall: But not paying for my work for five days. That is all.
Robert B. Reich: Well, in that case you might have an allegation under the Tucker Act not as a contract, but any federal employee or any person employed by the government might have a just compensation claim.
Thurgood Marshall: If you were to meet (Inaudible)?
Robert B. Reich: That is correct if we are private parties.
Thurgood Marshall: Exactly the same situation as it was (inaudible)?
Robert B. Reich: If one party is the government Mr. Justice, the remedy for every one who has an employment relationship with the government and was not been paid by the government, I presume that the remedy would be under the Tucker Act and the allegation would be something that can do an unjust taking, a lack of just compensation of the Fifth Amendment or perhaps an illegal extraction, but our point is that that would not create a contract, right? If I, for instance, were not paid by the government, I might have access to the Court of Claims under one of those theories. Perhaps a --
William H. Rehnquist: You have access under the Back Pay Act, do you not?
Robert B. Reich: I would also have access under the Back Pay Act.
William H. Rehnquist: That is the difference between you and the respondent here is that he does not have access under the Back Pay Act?
Robert B. Reich: That is absolutely correct; he would not have access under the Back Pay Act.
William H. Rehnquist: If your idea is no access to the Courts.
Robert B. Reich: He would have absolutely no forum for the back pay --
William H. Rehnquist: Yes.
Robert B. Reich: -- that he claims he was entitled to. He might have a forum --
William H. Rehnquist: And they must, for reinstatement --
Robert B. Reich: He might have a forum for reinstatement, that is correct.
John Paul Stevens: Mr. Reich, can I ask one other question. There has been a lot of reference to the Butler case which is a case that held as I understand it that Canal Commissioners appointed by the State of Pennsylvania did not have a contract within the meaning of the Contracts Clause of the constitution. What is the federal case that you rely on to describe this concept of a federal employee who has no contractual rights? It is not the Butler case surely.
Robert B. Reich: Well, following Butler there were many cases concerned not with high level appointees, but concerned with all kinds of individuals who had employment relationships.
John Paul Stevens: Which is the leading case that says they cannot possibly have contractual rights?
Robert B. Reich: Well, for instance, United States against Hartwell at 73 U.S. that we cited in our brief, I believe is concerned with a minor official who does not come under the Appointments Clause, but where the Government simply relied upon the Butler principle and held that because his employment relationship derives from regulations that must be capable of change as public policy requires, therefore, he does not have contractual rights. There is no vesting of any right against the Government and again the Butler logic would apply with equal force to all employees --
John Paul Stevens: There are two separate theories. One might say that the contract is on terminable at will to retain the sovereign’s ability to change personnel and alike. That is not necessarily inconsistent with saying that the relationship is nevertheless fundamentally contractual, so that the man could sue for back pay and the like under Contract Theory. They are not necessarily inconsistent, but you say these line of cases, the only one I look at is Butler, these cases say that they definitely established the proposition that the relationship is not --
Robert B. Reich: It is not contractual.
John Paul Stevens: Not that the contract is one --
Robert B. Reich: Not that the contract is one that is terminable at will or that there are any vested contract of rights at all. The simple holding is that there is no contract to begin with. Thank you.
William H. Rehnquist: Mr. Reich, if government employment of a kind that you have and I have is a contract, I suppose there would have been no necessity for the Back Pay Act, since either one of us could have sued under the Tucker Act in the Court of Claims?
Robert B. Reich: Your Honor, that is correct except insofar as you and I are paid from appropriated funds, so that the very least, even if they were not a Tucker Act, again referring to the case I cited yesterday Wickersham, there is a line of cases holding that even prior to the Back Pay Act, if there has been a waiver of sovereign immunity represented by a mere appropriation, the Government has in effect opened up the public treasury and exposed it to that kind of a back pay claim. That is not the case here. Thank you.
Warren E. Burger: Thank you gentlemen. The case is submitted.